Title: General Orders, 9 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobb’s Ferry Thursday August 9th 1781.
                        Morning OrdersBrigadier General Glover is appointed General Officer of thisday vice Major General Parsons absent.Parole KingstonCountersigns Warwick Ringwood
                        For the Day Tomorrow
                        Brigadier General Patterson
                        Colonel Webb
                        For Picquet Major Gibbs
                        Inspector Captain Converse.
                        At a General Court martial held at Camp august the 7th whereof Colonel Putnam is President Captain Abner Dow
                            of the 9th Massachusetts regiment charged with "not joining his regiment when ordered so to do by the Commanding officer
                            of the regiment" was tried agreeably to a Resolve of Congress of December 6th 1779 respecting absent officers.
                        The Court on Consideration are of opinion that Captain Dow has been absent from his regiment without Leave
                            since his receiving the notification from Colonel Jackson that he has since been properly notified and directed to join
                            his regiment agreeably to the Resolve of Congress of December 6th 1779 respecting Absent Officers and that he has
                            neglected to join his regiment accordingly or to give satisfactory reasons for his continuance of absence.
                        They therefore Sentence that he be Cashiered.
                        The Commander in Chief approves the foregoing Sentence.
                        At the same Court August 6th 1781 John Frazer Matross in Colonel Lamb’s regiment of Artillery charged with
                            "Inlisting into the Rhode Island regiment without having obtain’g a discharge from said regiment of Artillery and
                            afterwards deserting from the Rhode Island regiment" was tried and found Guilty of a breach of Articles 1st and 3d of the
                            Rules and Articles of war and sentenced to receive one hundred Lashes on his bare back.
                        Corporal Samuel Gray of the second Connecticut regiment charged with "Desertion and reinlisting in the
                            Massachusetts line" was tried found Guilty of a Breach of Articles 1st and 3d of the Rules and Articles of War and
                            sentenced to do the duty of a private Centinel and to receive one hundred Lashes on his naked back.
                        Corporal John Chace of the first New York regiment Charged with "Desertion and reinlisting in the Rhode
                            Island Regiment" was tried and found Guilty as above and sentenced to do the duty of aprivate Centinel and to receive one
                            hundred Lashes on his naked back.
                        Joseph Ross a Soldier of the late fifth Connecticut Regiment charged with "Desertion and reinlisting in
                            Colonel Sheldon’s regiment of Light dragoons" was tried found Guilty as above and sentenced to
                            receive one hundred Lashes on his naked Back.
                        Peter Moore Matross in Colonel Crane’s regiment of Artillery charged with "Stealing Six Guineas and a Silver
                            watch out of the pocket of a french soldier when asleep," was tried.
                        The Court on consideration are of opinion the charge against Peter Moore is not supported.
                        The Commander in Chief Approves the foregoing Sentences and orders them to take place.
                        Peter Moore to be released from Confinement.
                    